J-S20044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
 ANTHONY PAGE                               :
                                            :
                      Appellant             :    No. 2336 EDA 2019

                 Appeal from the Order Entered July 8, 2019
   In the Court of Common Pleas of Montgomery County Criminal Division
                     at No(s): CP-46-CR-0021037-1986


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                               Filed: June 11, 2020

      Anthony Page appeals pro se from the dismissal of his petitions filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. The PCRA court dismissed Page’s PCRA petitions as untimely and we

affirm.

      In October 1986, a jury convicted Page of second-degree murder and

related crimes. The trial court sentenced Page to life in prison and this Court

affirmed his judgment of sentence. The Pennsylvania Supreme Court denied

his allocatur petition on April 14, 1989. Page filed his first pro se PCRA petition

in April 1999. The PCRA court appointed counsel and ultimately dismissed

Page’s    petition.   This   Court   affirmed   that   dismissal   in   July   2000.

Commonwealth v. Page, 761 A.2d 1237 (Pa.Super. July 17, 2000) (table).

Thereafter, Page proceeded to file a series of unsuccessful PCRA petitions.
J-S20044-20



       On March 26, 2019 and May 6, 2019, Page filed two more pro se PCRA

petitions. Page claimed that both of these substantially similar PCRA petitions

were timely due to a new retroactive constitutional right. The PCRA court did

not agree and instead filed Pa.R.Crim.P. 907 notice of intent to dismiss Page’s

petitions without a hearing. Page filed two responses wherein he claimed that

his issues on appeal concerned his allegedly illegal sentence and therefore

should not be considered waived. On July 8, 2019, the PCRA court dismissed

both petitions as untimely1 and Page filed a timely pro se notice of appeal.2

The PCRA court did not order Page to file a Pa.R.A.P. 1925(b) statement, but

the court did file a Pa.R.A.P. 1925(a) opinion.

       Page raises the following single issue for review:

          Whether the trial court was wrong in its assessment that
          [Page’s] claim failed to identify any constitutional right or
          any United States Supreme Court decisions to support his
          claim?
____________________________________________


1 The PCRA court properly considered and dismissed both of Page’s PCRA
petitions in the July 8, 2019 order because neither petition was yet the subject
of appeal. See Commonwealth v. Montgomery, 181 A.3d 359, 365
(Pa.Super. 2018) (en banc), appeal denied, 190 A.3d 1134 (Pa. 2018) (“PCRA
courts are not jurisdictionally barred from considering multiple PCRA petitions
relating to the same judgment of sentence at the same time unless the PCRA
court’s order regarding a previously filed petition is on appeal and, therefore,
not yet final”).

2 According to the docket, Page’s notice of appeal was filed on August 13,
2019, four days after the August 7, 2019 deadline. However, Page, who is
incarcerated, dated the notice August 4, 2019, and the envelope in which the
notice was mailed was postmarked August 7, 2019. According to the prisoner
mailbox rule, we deem August 7, 2019, as the date of filing, and the notice of
appeal as timely. See Commonwealth v. Wojtaszek, 951 A.2d 1169, 1170
n.3 (Pa.Super. 2008).

                                           -2-
J-S20044-20



Page’s Br. at 2.

      When reviewing the denial or grant of relief under the PCRA, “[w]e must

determine whether the PCRA court’s ruling is supported by the record and free

of legal error.” Commonwealth v. Presley, 193 A.3d 436, 442 (Pa.Super.

2018) (citation omitted).

      A petitioner has one year after his judgment of sentence becomes final

to file a PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence

becomes final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S.A.

§ 9545(b)(3). If a petitioner files a PCRA petition after the one-year deadline,

then the PCRA court lacks jurisdiction over the petition unless a petitioner is

able to plead and prove at least one of the time-bar exceptions set forth under

42 Pa.C.S.A. § 9545(b)(1). Commonwealth v. Albrecht, 994 A.2d 1091,

1093 (Pa. 2010). These exceptions are:

         (i)       The failure to raise the claim previously was the
                   result of interference by government officials with
                   the presentation of the claim in violation of the
                   Constitution or laws of this Commonwealth or the
                   Constitution or laws of the United States;

         (ii)      The facts upon which the claim is predicated were
                   unknown to the petitioner and could not have been
                   ascertained by the exercise of due diligence; or

         (iii)     The right asserted is a constitutional right that was
                   recognized by the Supreme Court of the United
                   States or the Supreme Court of Pennsylvania after
                   the time period provided in this section and has
                   been held by that court to apply retroactively.

                                      -3-
J-S20044-20



42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      Here, Page’s judgment of sentence became final on July 13, 1989, when

the time for him to file a petition for allowance of appeal with the United States

Supreme Court expired. See U.S. Sup. Ct. R. 20.1 (revised and renumbered

Rule 13 effective Dec. 5 1989) (giving petitioners 60 days to file a petition for

a writ of certiorari to the United States Supreme Court). Thus, Page had until

July 13, 1990, to file a timely PCRA petition and the instant petitions, which

he filed in 2019, are patently untimely. Therefore, the PCRA court lacked

jurisdiction to consider the petitions unless Page could plead and prove at least

one of the time-bar exceptions. See Albrecht, 994 A.2d at 1093.

      In his PCRA petition, Page claims he satisfied the new retroactive

constitutional right exception to the PCRA time bar but he fails to identify, let

alone explain, which new constitutional right he is invoking. Instead, he

argues that his constitutional rights were violated because he was convicted

of “multiple degrees of murder verdicts for the death of one victim.” Page’s

Br. at 8. However, he does not explain how any new constitutional right, which

he could not have presented at the time of trial or on direct appeal, is

implicated in his argument, and we are aware of none. Page has not

established that an exception to the PCRA’s time bar, as provided under

Section 9545(b)(1)(i-iii), applies. Thus, the PCRA court lacked jurisdiction to

consider Page’s PCRA petitions and we affirm the PCRA court’s order

dismissing them as untimely. See Albrecht, 994 A.2d at 1093.

      Order affirmed.

                                      -4-
J-S20044-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/11/20




                          -5-